UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                               UNITED STATES

                                                          v.

                                     Senior Airman CODY A. MAYES
                                          United States Air Force

                                                   ACM S32276

                                                 1 October 2015

            Sentence adjudged 6 November 2014 by SPCM convened at Little Rock Air
            Force Base, Arkansas. Military Judge: Joshua E. Kastenberg (sitting
            alone).

            Approved Sentence: Bad-conduct discharge, confinement for 9 months,
            forfeiture of $1,000.00 pay per month for 9 months, reduction to E-1, and a
            reprimand.

            Appellate Counsel for the Appellant: Captain Lauren A. Shure.

            Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                       Before

                                    HECKER, DUBRISKE, and BROWN
                                        Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                 under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of Appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).




  We note the initial court-martial order (CMO), dated 5 December 2014, should have reflected Appellant’s not
guilty pleas to Specifications 2, 6, 7, 9 and 11 of the Charge, as well as his plea and the military judge’s findings by
exceptions for Specification 5. See Air Force Instruction 51-201, Administration of Military Justice, ¶ 10.8.2.2.1.
We therefore direct a corrected CMO.
Accordingly, the approved findings and sentence are AFFIRMED.




            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        2                       ACM S32276